Title: From Thomas Jefferson to John Syme, 17 March 1793
From: Jefferson, Thomas
To: Syme, John



Dear Sir
Philadelphia Mar. 17. 1793.

I received yesterday your favor of the 8th. covering one to Mr. Barclay, and, the moment before, I had received a letter giving me an authentic account of his death, of which a less certain one had arrived a few days before. No person more sincerely sympathizes with his family, than I do, on this melancholy event: and I should ask you to express my condolences to them, did I not know by experience that all such expressions serve but to open anew the sluices of grief, and that silence and time can alone bring a remedy. In the meantime it may be a satisfaction to them to learn what particulars we know of his  death, for which reason I give the following extracts from the letter of Colo. Humphreys dated Lisbon Jan. 23. 93.
‘Mr. Barclay, consul for Morocco, who arrived here from Cadiz on tuesday last, died on Saturday. His sudden death is supposed to have been occasioned by an inflammation of the lungs. On the Thursday he complained of a slight fever, costiveness and raging thirst for water, for some time. That night he took medicine. On Friday he mostly kept his bed. I conversed with him however a good deal on business; and when I left him he told me he hoped to be well in two or three days. Next morning I was sent for early, and finding his life despaired of by the Physicians, I took possession of his public papers. From the time he was apprehended to be in danger, he was never able to pronounce more than a word or two at a time, or to give the least information respecting the public affairs, or his own.’
As no opportunity had yet occurred of forwarding your former letter, I have thought it best to return both to you. I am with great regard, Dear Sir your most obedt. humble servt

Th: Jefferson

